COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                                 June 18, 2015
                              No. 10-14-00325-CV
                            RR PRINCE RANCH SWD LTD
                                      v.
                     WILLIAM O. WILEY, SHIRLEY WILEY AND 
                         WILLIAM O. WILEY D/B/A WEN-BE
                                       
                                       
                        From the 369[th] District Court
                              Leon County, Texas
                           Trial Court No. NOT-14-12
                                       
--------------------------------------------------------------------------------
JUDGMENT

	This Court has reviewed the briefs of the parties and the record in this proceeding as relevant to the issues raised and finds no reversible error has been presented.  Accordingly, the trial court's judgment signed on September 25, 2014 is affirmed.
	It is further ordered that William O. Wiley, Shirley Wiley, and William O. Wiley d/b/a Wen-Be are awarded judgment against RR Prince Ranch SWD Limited for the appellate costs that were paid, if any, by William O. Wiley, Shirley Wiley, and William O. Wiley d/b/a Wen-Be; and all unpaid appellate court costs, if any, are taxed against RR Prince Ranch SWD Limited.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
							SHARRI ROESSLER, CLERK			

						By: ___________________________
							Nita Whitener, Deputy Clerk